JONES, P. J.
The defendant was convicted in the county court of Cleveland county of the crime of driving a motor vehicle on the public highway while under the influence of intoxicating liquor and was sentenced on March 25, 1948, to pay a fine of $250 and costs.
The Attorney General has filed a motion to dismiss the appeal for the reason it was not filed within 60 days after the judgment was rendered pursuant to the statutory proyisions. 22 O. S. 1941 § 1054.
The motion alleges that judgment was pronounced on March 25, 1948; that the case-made was served upon the county attorney on April 6, 1948; that said case-made was settled and signed by the county judge on May 18, 1948, on which date the case-made was attested and filed with the court clerk of said court and withdrawn at that time for the purpose of filing the same in the Criminal Court of Appeals. That the petition in error with case-made attached was filed in the Criminal Court of Appeals on July 15, 1948, which was inore than 60 days from the date the judgment and sentence was . rendered, and that no order was ever made by the trial court extending the time in which said appeal could be filed in this court.
*124Said motion to dismiss appeal was set for bearing and notice given to counsel. At tbe time of said bearing no appearance was made to contest said motion and no response to said motion bas been filed.
We have examined tbe record and tbe facts alleged in the motion to dismiss are sustained by tbe record. In Butler v. State, 83 Okla. Cr. 105, 173 P. 2d 453, tbe law pertaining to this case is stated as follows:
“Where defendant bad 60 days to perfect bis appeal, and tbe case-made was signed and settled prior to that time, it is required that tbe same be filed in this court within tbe 60 day period, where no further extension of time bas been granted.
“Where tbe case-made has not been filed within tbe time prescribed by law, this court does not acquire jurisdiction, and the appeal will be dismissed on motion”.
For the reasons above stated, the motion to dismiss the appeal is sustained and tbe appeal is dismissed.
BRETT and POWELL, JJ., concur.